1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 MIKE COHEN,

 8          Worker-Appellant,

 9 v.                                                                                     No. 30,336

10 CMC CONSTRUCTION, INC.
11 OF N.M., and BUILDERS TRUST,

12          Employer/Insurer-Appellees.

13 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
14 Terry S. Kramer, District Judge

15 Titus & Murphy Law Firm
16 Victor A. Titus
17 Farmington, NM

18 for Appellant

19 David L. Skinner
20 Albuquerque, NM

21 for Appellees

22                                 MEMORANDUM OPINION

23 SUTIN, Judge.
1       Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.

4       AFFIRMED.

5       IT IS SO ORDERED.


6                                        __________________________________
7                                        JONATHAN B. SUTIN, Judge


8 WE CONCUR:


 9 ________________________________
10 RODERICK T. KENNEDY, Judge


11 ________________________________
12 MICHAEL E. VIGIL, Judge




                                           2